DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims 
With the applicants submission dated 02/02/2021, the status of the claims are: claims 1-20 are pending; claims 1-9 and 17-27, have been amended; and no claims have been cancelled.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for mobile ad hoc networks communications protocols, and a method for updating a forwarding table and transmitting data packets in the network. Each of the Independent claims 1, 9, 18, and 26, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art reference Das et al. (US 2016/0112929 A1) discloses a mobile ad-hoc network in which routing is affected which considers the reputation levels of intermediate relay nodes for forwarding packets. The disclosure 
“determine whether to rebroadcast the data packet, if and only if the sequence identifier is not present in a list of prior sequence identifiers, the identity of the target recipient matches an identity of the respective recipient, and the identity of the final destination is not the identifier of the mesh network communication node;
modify the data packet by: 
a replacement of the identity of the current sender with the identity of the mesh network communication node, a replacement of the identity of the prior sender with the identity of the current sender, a replacement of the identity of the target recipient with an identity of a next hop from the forwarding table if present, and an increment of the hop count”.
Therefore, the claims are considered to be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411